Case 2:18-cv-00491-JRG-RSP Document 208 Filed 03/12/20 Page 1 of 2 PageID #: 7608



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNILOC 2017, LLC,                              §
                                                 §
                Plaintiff,                       §
                                                 §
  v.                                             §   CASE NOS. 2:18-CV-491-, -492, -493, -496,
                                                 §   -497, -499, -501, -502, -503, -504, -548, -550,
  GOOGLE, LLC,                                   §   -551, -552, -553
                                                 §
                Defendants.                      §

                                      Motions Hearing
                             MAG. JUDGE ROY PAYNE PRESIDING
                                      March 12, 2020
  OPEN: 9:00 am                                          ADJOURN: 3:15 pm

  ATTORNEYS FOR PLAINTIFF:                           See attached

  ATTORNEY FOR DEFENDANTS:                           See attached

  LAW CLERK:                                         Nate Legum
                                                     Jonathan Todd

  COURT REPORTER:                                    Shea Sloan

  COURTROOM DEPUTY:                                  Becky Andrews

  Court opened. Case called. Jim Etheridge announced ready and introduced co-counsel. Mike
  Jones announced ready and introduced co-counsel.

  Brett Mangrum argued Plaintiff’s Motion to Compel Production of Technical Documents
  (2:18-cv-492 #173). Robert Laurenzi and Robert Unikel responded for Google.

  Mr. Mangrum also argued Plaintiff’s Motion to Compel Production of Technical Documents
  (2:18-cv-496 #171). David Caine responded for Google.

  The Court then heard argument from Mr. Mangrum on Plaintiff’s Motion to Compel (2:18-cv-491
  #159; 2:18-cv-492 #151; and 2:18-cv-497 #160). Jeffrey Huang also argued for plaintiff.
  Robert Unikel responded. The Court also heard argument from the same attorneys on Defendant’s
  Motion to Strike Portions of Plaintiff’s Infringement Contentions (2:18-cv-491 #153; 2:18-cv-492
  #146; 2:18-cv-497 #154).

  After the lunch break, Brian Koide argued Plaintiff’s Motion to Compel Identification and
  Production of Financial Documents (2:18-cv-491 #178; 2:18-cv-492 #174; 2:18-cv-493 #167;
Case 2:18-cv-00491-JRG-RSP Document 208 Filed 03/12/20 Page 2 of 2 PageID #: 7609



  2:18-cv-496 #170; 2:18-cv-497 #184; 2:18-cv-499 #154; 2:18-cv-502 #154; 2:18-cv-503 #162;
  and 2:18-cv-504 #164). Greg Lanier responded. Jim Etheridge also argued for plaintiff.

  The Court then heard argument on Plaintiff’s Motion to Compel Damages-Related Documents
  (2:18-cv-492 #178; 2:18-cv-496 #174; 2:18-cv-502 #156; and 2:18-cv-504 #167). David Caine
  responded for Google.

  Brett Mangrum then argued Plaintiff’s Motion to Strike Invalidity Contentions (2:18cv491 #181;
  2:18-cv-492 #175; 2:18-cv-493 #172; 2:18-cv-496 #168; 2:18-cv-497 #188; 2:18-cv-499 #159;
  2:18-cv-501 #175; 2:18-cv-502 #153; 2:18-cv-503 #166; and 2:18-cv-504 #162). David Caine
  and Robert Laurenzi responded.

  Jim Etheridge took up a housekeeping issue regarding the upcoming deadline for the parties to
  file a Joint Notice concerning the positions of the parties on further proceedings in the second
  wave of Uniloc v. Google cases. The Court extended the deadline to provide this Joint Notice
  until Wednesday, March 18, 2020.
